U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2012 Commission file number: 333-167386 GRIZZLY GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 95-0554260 (State of incorporation) (I.R.S. Employer Identification No.) 3651 Lindell Road, Suite D Las Vegas, Nevada, 89103 (Address of principal executive offices) (702) 932-9959 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average bid and asked price of such common equity as of October 31, 2011 was approximately $0. The number of shares of the issuer’s common stock issued and outstanding as of February 1, 2013 was 47,900,000 shares. Documents Incorporated By Reference:None 1 Explanatory Note This Form 10-K/A is being filed as Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended April 30, 2012 (“Annual Report”), for the purpose of correcting the audit report which was filed with the Annual Report.This Form 10-K/A has not been updated to reflect events that occurred after July 25, 2012, the filing date of the Form 10-K, as this amendment only contains the auditor's report and the financial statements for the year ended April 30, 2012. There was no change made to such financial statements. Accordingly, this Form 10-K/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the Annual Report.This Form 10-K/A includes Exhibits 31.1 and 32.1, new certifications by the company’s principal executive officer and principal financial officer as required by Rule 12b-15. 2 GRIZZLY GOLD CORP. (formerly BCS SOLUTIONS, INC.) (A Development Stage Company) -:- INDEPENDENT AUDITOR’S REPORT April 30, 2012 and 2011 3 Contents Page Report of Independent Registered Public Accountants F - 1 Balance Sheets April 30, 2012 and 2011 F - 2 Statements of Operations for the Years Ended April 30, 2012 and 2011 and the Cumulative Period from April 21, 2010 (inception) to April 30, 2012 F - 3 Statement of Stockholders’ Equity (Deficit) Since April 21, 2010 (inception) to April 30, 2012 F - 4 Statements of Cash Flows for the Years Ended April 30, 2012 and 2011 and the Cumulative Period from April 21, 2010 (inception) to April 30, 2012 F- 5 Notes to Financial Statements F - 7 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Grizzly Gold Corp (fka BCS Solutions, Inc.) We have audited the accompanying balance sheets of Grizzly Gold Corp (fka BCS Solutions, Inc.) (a development stage Company) (the “Company”) as of April 30, 2012 and 2011, and the related statements of operations, stockholders’ deficit, and cash flows for the years ended April 30, 2012 and 2011, and for the period April 21, 2010 (inception) through April 30, 2012. These financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Grizzly Gold Corp (fka BCS Solutions, Inc.) (a development stage Company) as of April 30, 2012 and 2011, and the results of its operations and its cash flows for the years ended April 30, 2012 and 2011, and for the period April 21, 2010 (inception) through April 30, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed further in Note 2, the Company has been in the development stage since its inception (April 21, 2010) and continues to incur significant losses.The Company’s viability is dependent upon its ability to obtain future financing and the success of its future operations.These factors raise substantial doubt as to the Company’s ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Lake & Associates, CPA’s LLC Lake & Associates, CPA’s LLC Schaumburg, Illinois July 23, 2012 1905 Wright Boulevard Schaumburg, IL 60193 Phone: 847.524.0800 Fax: 847.524.1655 F - 1 GRIZZLY GOLD CORP. (formerly BCS SOLUTIONS, INC.) (A Development Stage Company) BALANCE SHEETS April 30, April 30, ASSETS Current Assets Cash $ $ Prepaid expenses - Total Current Assets Reclamation deposit (note 5) - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ $ Total Current Liabilities Stockholders’ Equity (Deficit) Common Stock, Par Value $0.0001 Authorized 300,000,000 shares, 47,900,000 shares issued and outstanding at April 30, 2012 (April 30, 2011 – 44,400,000) Paid-In Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. F - 2 GRIZZLY GOLD CORP. (formerly BCS SOLUTIONS, INC.) (A Development Stage Company) STATEMENTS OF OPERATIONS Cumulative Since April 21, 2010 For the Years Ended (Inception) to April 30, April 30, April 30, Revenues $ — $ — $ — Cost of revenues — — — Gross margin — — — Expenses Mineral property exploration expenditures General and administrative Total Expenses Net Loss from Operations ) ) ) Other Income (Expense) Interest — — — Net Other Income (Expense) — — — Write-down of mineral property acquisition payments ) — ) Net Loss $ ) $ ) $ ) Basic and Diluted Loss Per Share $ ) $ Weighted Average Shares Outstanding (1) Reflects the 17:1 forward stock split completed on March 25, 2011. The accompanying notes are an integral part of these financial statements. F - 3 GRIZZLY GOLD CORP. (formerly BCS SOLUTIONS, INC.) (A Development Stage Company) STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) Deficit Accumulated During Common Stock Paid-In Exploration Shares (1) Par Value Capital Stage Total Balance at April 21, 2010(inception) — $
